Exhibit 10.2

FISHER COMMUNICATIONS, INC.

RESTRICTED STOCK UNIT AWARD NOTICE

AMENDED AND RESTATED 2008 EQUITY INCENTIVE PLAN

Fisher Communications, Inc. (the “Company”) hereby grants to Participant a
Restricted Stock Unit Award (the “Award”). The Award is subject to all the terms
and conditions set forth in this Restricted Stock Unit Award Notice (the “Award
Notice”) and in the Restricted Stock Unit Award Agreement and the Fisher
Communications, Inc. Amended and Restated 2008 Equity Incentive Plan (the
“Plan”), which are incorporated into the Award Notice in their entirety.

 

Participant:   

 

Grant Date:

                      , 20       

Vesting Commencement Date:

                      , 20       

Number of Restricted Stock Units:

  

 

Vesting Schedule:

  

 

Additional Terms/Acknowledgement: The undersigned Participant acknowledges
receipt of, and understands and agrees to, the Award Notice, the Restricted
Stock Unit Award Agreement and the Plan Summary for the Plan. Participant
further acknowledges that as of the Grant Date, the Award Notice, the Restricted
Stock Unit Award Agreement and the Plan set forth the entire understanding
between Participant and the Company regarding the Award and supersede all prior
oral and written agreements on the subject.

 

FISHER COMMUNICATIONS, INC.

   PARTICIPANT   

 

By:                                                                 
                                                          

   [Name]

Its:                                                                 
                                                           

   Taxpayer ID:                          
                                                                            
Address:                                                                      
                                                                       
                                         
                                                     

Attachments:

1. Restricted Stock Unit Award Agreement

2. Plan Summary



--------------------------------------------------------------------------------

FISHER COMMUNICATIONS, INC.

AMENDED AND RESTATED 2008 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

Pursuant to your Restricted Stock Unit Award Notice (the “Award Notice”) and
this Restricted Stock Unit Award Agreement (this “Agreement”), Fisher
Communications, Inc. (the “Company”) has granted you a Restricted Stock Unit
Award (the “Award”) under its Amended and Restated 2008 Equity Incentive Plan
(the “Plan”) for the number of Restricted Stock Units indicated in your Award
Notice. Capitalized terms not explicitly defined in this Agreement but defined
in the Plan shall have the same definitions as in the Plan.

The details of the Award are as follows:

 

1. Vesting

The Award will vest according to the vesting schedule set forth in the Award
Notice (the “Vesting Schedule”). One share of the Company’s Common Stock will be
issuable for each Restricted Stock Unit that vests. Restricted Stock Units that
have vested and are no longer subject to forfeiture according to the Vesting
Schedule are referred to herein as “Vested Units.” Restricted Stock Units that
have not vested and remain subject to forfeiture under the Vesting Schedule are
referred to herein as “Unvested Units.” The Unvested Units will vest (and to the
extent so vested cease to be Unvested Units remaining subject to forfeiture) in
accordance with the Vesting Schedule (the Unvested and Vested Units are
collectively referred to herein as the “Units”). As soon as practicable, but in
any event within 60 days, after Unvested Units become Vested Units, the Company
will settle the Vested Units by issuing to you one share of the Company’s Common
Stock for each Vested Unit. The Award will terminate and the Unvested Units will
be subject to forfeiture upon your Termination of Service as set forth in
Section 2.

 

2. Termination of Service; Change in Control

 

  2.1 Termination of Service

Except as provided in Section 2.2 below, upon your Termination of Service for
any reason, any portion of the Award that has not vested as provided in
Section 1 will immediately terminate and all Unvested Units shall immediately be
forfeited without payment of any further consideration to you.

 

  2.2 Change in Control

In the event of a Change in Control after the date of this agreement, any and
all Unvested Units shall vest in full immediately.

 

Form of NED RSU Agreement

 



--------------------------------------------------------------------------------

3. Securities Law Compliance

3.1 You represent and warrant that you (a) have been furnished with a copy of
the prospectus for the Plan and all information which you deem necessary to
evaluate the merits and risks of receipt of the Award, (b) have had the
opportunity to ask questions and receive answers concerning the information
received about the Award and the Company, and (c) have been given the
opportunity to obtain any additional information you deem necessary to verify
the accuracy of any information obtained concerning the Award and the Company.

3.2 You hereby agree that you will in no event sell or distribute all or any
part of the shares of the Company’s Common Stock that you receive pursuant to
settlement of this Award (the “Shares”) unless (a) there is an effective
registration statement under the Securities Act and applicable state securities
laws covering any such transaction involving the Shares or (b) the Company
receives an opinion of your legal counsel (concurred in by legal counsel for the
Company) stating that such transaction is exempt from registration or the
Company otherwise satisfies itself that such transaction is exempt from
registration. You understand that the Company has no obligation to you to
maintain any registration of the Shares with the Securities and Exchange
Commission and has not represented to you that it will so maintain registration
of the Shares.

3.3 You confirm that you have been advised, prior to your receipt of the Shares,
that neither the offering of the Shares nor any offering materials have been
reviewed by any administrator under the Securities Act or any other applicable
securities act (the “Acts”) and that the Shares cannot be resold unless they are
registered under the Acts or unless an exemption from such registration is
available.

3.4 You hereby agree to indemnify the Company and hold it harmless from and
against any loss, claim or liability, including attorneys’ fees or legal
expenses, incurred by the Company as a result of any breach by you of, or any
inaccuracy in, any representation, warranty or statement made by you in this
Agreement or the breach by you of any terms or conditions of this Agreement.

 

4. Transfer Restrictions

Units shall not be sold, transferred, assigned, encumbered, pledged or otherwise
disposed of, whether voluntarily or by operation of law.

 

5. No Rights as Shareholder

You shall not have voting or other rights as a shareholder of the Company with
respect to the Units.

 

6. Independent Tax Advice

You acknowledge that determining the actual tax consequences to you of receiving
or disposing of the Units and Shares may be complicated. These tax consequences
will depend, in part, on your specific situation and may also depend on the
resolution of currently

 

Form of NED RSU Agreement

 

-3-



--------------------------------------------------------------------------------

uncertain tax law and other variables not within the control of the Company. You
are aware that you should consult a competent and independent tax advisor for a
full understanding of the specific tax consequences to you of receiving the
Units and receiving or disposing of the Shares. Prior to executing the Award
Notice, you either have consulted with a competent tax advisor independent of
the Company to obtain tax advice concerning the receipt of the Units and the
receipt or disposition of the Shares in light of your specific situation or you
have had the opportunity to consult with such a tax advisor but chose not to do
so.

 

7. Book Entry Registration of the Shares

The Company will issue the Shares by registering the Shares in book entry form
with the Company’s transfer agent in your name and the applicable restrictions
will be noted in the records of the Company’s transfer agent and in the book
entry system.

 

8. Withholding

8.1 You are ultimately responsible for all taxes owned in connection with this
Award (e.g., at vesting and/or upon receipt of the Shares), including any
domestic or foreign tax withholding obligation required by law, whether
national, federal, state or local, including FICA or any other social tax
obligation (the “Tax Withholding Obligation”), regardless of any action the
Company or any related corporation takes with respect to any such Tax
Withholding Obligation that arises in connection with this Award. The Company
may refuse to issue any Shares to you until you satisfy the Tax Withholding
Obligation.

8.2 You may satisfy your Tax Withholding Obligation by (a) tendering a cash
payment to the Company in an amount equal to the Tax Withholding Obligation or
(b) electing to pay the taxes independently.

8.3 Notwithstanding the foregoing, by accepting this Agreement and in order to
satisfy your obligations set forth in Section 8.1, you understand and agree that
you may be required to enter into a trading plan (which complies with the
requirements of Rule 10b5-1(c)(1)(i)(B) under the Exchange Act) with a brokerage
firm acceptable to the Company for such purpose (the “Agent”), and to authorize
the Agent, to:

 

  (a) sell on the open market at the then prevailing market price(s), on your
behalf, on or as soon as practicable after the settlement date for any Vested
Unit, the minimum number of Shares (rounded up to the next whole number)
sufficient to generate proceeds to cover the withholding taxes that you are
required to pay pursuant to Section 8.1 upon the settlement of a Vested Unit and
all applicable fees and commissions due to, or required to be collected by, the
Agent; and

 

  (b) remit any remaining funds to you.

8.4 Notwithstanding the foregoing, to the maximum extent permitted by law, the
Company has the right to retain without notice from Shares issuable under the
Award or from

 

Form of NED RSU Agreement

 

-4-



--------------------------------------------------------------------------------

other amounts payable to you, Shares or cash having a value sufficient to
satisfy the Tax Withholding Obligation.

 

9. General Provisions

9.1 Assignment. The Company may assign its rights under this Agreement at any
time, whether or not such rights are then exercisable, to any person or entity
selected by the Company’s Board of Directors.

9.2 No Waiver. No waiver of any provision of this Agreement will be valid unless
in writing and signed by the person against whom such waiver is sought to be
enforced, nor will failure to enforce any right hereunder constitute a
continuing waiver of the same or a waiver of any other right hereunder.

9.3 Undertaking. You hereby agree to take whatever additional action and execute
whatever additional documents the Company may deem necessary or advisable in
order to carry out or effect one or more of the obligations or restrictions
imposed on either you or the Units pursuant to the express provisions of this
Agreement.

9.4 Agreement Is Entire Contract. This Agreement, the Award Notice and the Plan
constitute the entire contract between the parties hereto with regard to the
subject matter hereof. This Agreement is made pursuant to the provisions of the
Plan and will in all respects be construed in conformity with the express terms
and provisions of the Plan.

9.5 Successors and Assigns. The provisions of this Agreement will inure to the
benefit of, and be binding on, the Company and its successors and assigns and
you and your legal representatives, heirs, legatees, distributees, assigns and
transferees by operation of law, whether or not any such person will have become
a party to this Agreement and agreed in writing to join herein and be bound by
the terms and conditions hereof.

9.6 No Employment or Service Contract. Nothing in this Agreement will affect in
any manner whatsoever the right or power of the Company, or a related
corporation, to terminate your employment or services on behalf of the Company,
for any reason, with or without Cause.

9.7 Section 409A Compliance. Payments made pursuant to this Agreement and the
Plan are intended to qualify for an exception from or comply with Section 409A
of the Code. Notwithstanding any other provision in the Plan or this Agreement
to the contrary, the Plan Administrator reserves the right, but shall not be
required to, unilaterally amend or modify the terms of this Agreement and/or the
Plan as it determines necessary or appropriate, in its sole discretion, to avoid
the imposition of interest or penalties under Section 409A of the Code;
provided, however, that the Company makes no representation that that the Award
shall be exempt from or comply with Section 409A of the Code and makes no
undertaking to preclude Section 409A of the Code from applying to the Award.

 

Form of NED RSU Agreement

 

-5-



--------------------------------------------------------------------------------

9.8 Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, but which, upon execution, will
constitute one and the same instrument.

9.9 Governing Law. This Agreement will be construed and administered in
accordance with and governed by the laws of the State of Washington without
giving effect to principles of conflicts of law.

 

Form of NED RSU Agreement

 

-6-